     Case 1:17-cv-01769-DAD-SAB Document 66 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDE CARR,                                      No. 1:17-cv-01769-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    TED PRUITT,
                                                        (Doc. No. 59)
15                       Defendant.
16

17           Plaintiff Claude Carr is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 20, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s motion for summary judgment (Doc. No. 56) be denied without

22   prejudice to its refiling. (Doc. No. 59.) Specifically, the magistrate judge found that because

23   “Defendant has not had a sufficient opportunity to discovery information essential to his

24   opposition, Plaintiff’s motion for summary judgment should be denied, without prejudice, as

25   premature.” (Id. at 4.) The findings and recommendations were served on plaintiff and contained

26   notice that any objections thereto were to be filed with twenty-one (21) days. (Id.) Plaintiff has

27   not filed any objections and the time in which to do so has since passed.

28   /////
                                                       1
     Case 1:17-cv-01769-DAD-SAB Document 66 Filed 06/25/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly:

 5          1.      The findings and recommendations issued May 20, 2020 (Doc. No. 59) are

 6                  adopted in full; and

 7          2.      Plaintiff’s motion for summary judgment (Doc. No. 56) is denied as premature

 8                  without prejudice to its refiling following the passage of sufficient time for

 9                  discovery to be conducted.

10   IT IS SO ORDERED.
11
        Dated:     June 25, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
